DETAILED ACTION
This final office action is in response to claims filed 11/09/2020.
Claims 1-2, 5, and 10-12 have been amended. Claims 21-23 have been added. Claims 3-4 and 13-14 have been cancelled. Claims 1-2, 5-12, and 15-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:  
Claim 1, lines 16-17, “over a portion of a the keyboard” should be “over a portion of the keyboard”
Claims 10-11, lines 17-18, “over a portion of a the keyboard” should be “over a portion of the keyboard”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2016/0085441) in view of Leskela (US 2013/0002562) in view of Microsoft, "Virtual Keyboard always on top instead of docked” in further view of Shamonsky (US 2017/0003837).
Citations to Shamonsky are with respect to the published application. The citations are supported in the provisional application serial no 62/187,011 filed 06/30/2015.
Regarding Independent Claim 1,
Mitchell teaches a method, comprising:
at an electronic device with a display device and a touch-sensitive surface ([0022]-[0023]: “a digitizer or touch panel in the form of an interactive board 22 mounted on a vertical support surface such as for example, a wall surface or the like“; “interactive board 22 communicates with a general purpose computing device 28 executing application programs via a universal serial bus (USB) cable 30 or other suitable wired or wireless communication link“):
displaying, on the display device:
([0031], Fig. 3: “a fixed or floating window 110, in which the on-screen keyboard 112 comprising a plurality of user selectable icons 114 in the form of keys is presented”);
and while displaying the keyboard at the first size, and the user interface having the certain size ([0031], Fig. 3: “the window 110 is set to a default size and a low fidelity representation of the on-screen keyboard 112 is presented in the window”):
in response to a pinch gesture over a portion of the keyboard:
resizing, on the display device, display of the keyboard to a second size while continuing to display the user interface having the certain size ([0033], Figs. 4-5: a user performs a pinch-to-zoom or zoom-out gesture on the keyboard with their fingers and in response the gesture is recognized and processed by the on-screen keyboard application as a command to change the size of the keyboard while the application’s user interface is displayed in the background).
Mitchell does not teach:
in accordance with a determination that the pinch gesture satisfies resizing criteria, resizing, on the display device, display of the keyboard to a second size that is smaller than the first size;

in accordance with a determination that the two-finger slide gesture is over a portion of the keyboard while the keyboard is at the first size, forgoing movement of the keyboard;
and in accordance with a determination that the two-finger slide gesture is over a portion of a the keyboard while the keyboard is at the second size, moving the keyboard at the second size around on the display device.
However, Leskela teaches in accordance with a determination that the pinch gesture satisfies resizing criteria, resizing, on the display device, display of the keyboard to a second size that is smaller than the first size ([0098]: a pinch gesture may decrease the size of the keyboard proportional to the speed, length or pressure of the pinch gesture).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell and Leskela so that in response to determining that the pinch gesture satisfies resizing criteria the keyboard is resized to a second size smaller than the first size.
	One of ordinary skill in the art would be motivated to do so in order to increase the display area of the application’s user interface.
	Mitchell and Leskela do not teach:
detecting a two-finger slide gesture;
in accordance with a determination that the two-finger slide gesture is over a portion of the keyboard while the keyboard is at the first size, forgoing movement of the keyboard;

	However, Microsoft teaches:
detecting a gesture (Page 1: a touch keyboard can receive an input);
in accordance with a determination that the gesture is over a portion of the keyboard while the keyboard is at the first size (Fig. 1A: a docked keyboard at a first size is displayed), forgoing movement of the keyboard (Page 8: while the keyboard is docked as shown in Fig. 3A, it cannot be moved; Fig. 1A illustrates the docked keyboard locked in the bottom portion of the display);
and in accordance with a determination that the gesture is over a portion of the keyboard while the keyboard is at the second size (Fig. 1B: an undocked keyboard at a second size is displayed), moving the keyboard at the second size around on the display device (Page 8: while the keyboard is undocked as shown in Fig. 3B, it can be moved; Fig. 1B illustrates the undocked keyboard moved from the bottom portion of the display).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell and Leskela with Microsoft so that a gesture is used to only move the keyboard around the display when the keyboard is at the second size.

	Mitchell, Leskela, and Microsoft do not teach detecting a two-finger slide gesture and moving the keyboard around the display device using the two-finger slide gesture.
	However, Shamonsky teaches detecting a two-finger slide gesture and moving the keyboard around the display device using the two-finger slide gesture ([0058]: “the system 800 may be configured to recognize a two-point translational-gesture 540, as depicted in FIG. 5B”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell, Leskela, and Microsoft with Shamonsky so that a two-finger slide gesture is detected moving the keyboard around the display device using the two-finger slide gesture.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 2,
Mitchell, Leskela, Microsoft, and Shamonsky teach the method of claim 1. Microsoft further teaches:
(Page 8: touch inputs can reposition an undocked keyboard) and in response to detecting the movement of the new gesture, moving the keyboard at the second size around on to the edge of the display device (Page 8: while the keyboard is undocked it can be moved around the display). Shamonsky also teaches using a gesture to reposition the keyboard ([0041], [0056]: a keyboard may be scaled to a smaller size before being repositioned using a tap and drag gesture)

Regarding Dependent Claim 5,
Mitchell, Leskela, Microsoft, and Shamonsky teach the method of claim 1. Shamonsky teaches wherein initiation of the two-finger slide gesture is detected at a predefined location on the keyboard having the second size, the predefined location indicating where a user may start a gesture to move the keyboard to a different location on the display device ([0056]: the user provides the gesture on translation control tab 530 in order to reposition the keyboard).  

Regarding Dependent Claim 6,
Mitchell, Leskela, Microsoft, and Shamonsky teach the method of claim 1. Mitchell further teaches wherein at least one input of the pinch gesture occurs over the keyboard (Fig. 4: the user applies the pinch gesture over the keyboard).  



Mitchell, Leskela, Microsoft, and Shamonsky teach the method of claim 1. Mitchell further teaches wherein the keyboard at the second size overlays a portion of the user interface for the application while the user interface for the application has the certain size ([0033], Figs. 4-5: the display of the application’s user interface is maintained while the user is changing the size of the keyboard).  

Regarding Independent Claim 10,
	This claim is similar in scope as claim 1. Mitchell also teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions executed by an electronic device ([0010]: “a non-transitory computer readable medium embodying executable program code, said program code when executed by one or more processors”. Therefore it is rejected using the same rationale.

Regarding Independent Claim 11,
Mitchell teaches a method, comprising:
at an electronic device with a display device and a touch-sensitive surface ([0022]-[0023]: “a digitizer or touch panel in the form of an interactive board 22 mounted on a vertical support surface such as for example, a wall surface or the like“; “interactive board 22 communicates with a general purpose computing device 28 executing application programs via a universal serial bus (USB) cable 30 or other suitable wired or wireless communication link“):

a keyboard at a first size, the keyboard including a contiguous set of keys, and a user interface for an application, wherein the user interface for the application has a certain size ([0031], Fig. 3: “a fixed or floating window 110, in which the on-screen keyboard 112 comprising a plurality of user selectable icons 114 in the form of keys is presented”);
and while displaying the keyboard at the first size, and the user interface having the certain size ([0031], Fig. 3: “the window 110 is set to a default size and a low fidelity representation of the on-screen keyboard 112 is presented in the window”):
in response to a gesture over a portion of the keyboard:
resizing, on the display device, display of the keyboard to a second size while continuing to display the user interface having the certain size ([0033], Figs. 4-5: a user performs a pinch-to-zoom or zoom-out gesture on the keyboard with their fingers and in response the gesture is recognized and processed by the on-screen keyboard application as a command to change the size of the keyboard while the application’s user interface is displayed in the background), wherein the keyboard at the second size includes a contiguous set of keys ([0035], Fig. 5: “the high fidelity representation of the on-screen keyboard 112 comprises a larger number of selectable keys 114”).  
	However, Leskela teaches in accordance with a determination that the gesture satisfies resizing criteria, resizing, on the display device, display of the keyboard to a second size that is ([0098]: a pinch gesture may decrease the size of the keyboard proportional to the speed, length or pressure of the pinch gesture).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell and Leskela so that in response to determining that the gesture satisfies resizing criteria the keyboard is resized to a second size smaller than the first size.
	One of ordinary skill in the art would be motivated to do so in order to increase the display area of the application’s user interface.
Mitchell does not teach:
in accordance with a determination that the gesture satisfies resizing criteria, resizing, on the display device, display of the keyboard to a second size that is smaller than the first size;
detecting a two-finger slide gesture;
in accordance with a determination that the two-finger slide gesture is over a portion of the keyboard while the keyboard is at the first size, forgoing movement of the keyboard;
and in accordance with a determination that the two-finger slide gesture is over a portion of the keyboard while the keyboard is at the second size, moving the keyboard at the second size around on the display device. 
	However, Microsoft teaches:
detecting a gesture (Page 1: a touch keyboard can receive an input);
the gesture is over a portion of the keyboard while the keyboard is at the first size (Fig. 1A: a docked keyboard at a first size is displayed), forgoing movement of the keyboard (Page 8: while the keyboard is docked as shown in Fig. 3A, it cannot be moved; Fig. 1A illustrates the docked keyboard locked in the bottom portion of the display);
and in accordance with a determination that the gesture is over a portion of the keyboard while the keyboard is at the second size (Fig. 1B: an undocked keyboard at a second size is displayed), moving the keyboard at the second size around on the display device (Page 8: while the keyboard is undocked as shown in Fig. 3B, it can be moved; Fig. 1B illustrates the undocked keyboard moved from the bottom portion of the display).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell and Leskela with Microsoft so that a gesture is used to only move the keyboard around the display when the keyboard is at the second size.
	One of ordinary skill in the art would be motivated to do so in order to prevent a large sized keyboard from being unintentionally repositioned and blocking a content display area of the screen.
	Mitchell, Leskela, and Microsoft do not teach detecting a two-finger slide gesture and moving the keyboard around the display device using the two-finger slide gesture.
	However, Shamonsky teaches detecting a two-finger slide gesture and moving the keyboard around the display device using the two-finger slide gesture ([0058]: “the system 800 may be configured to recognize a two-point translational-gesture 540, as depicted in FIG. 5B”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell, Leskela, and Microsoft with Shamonsky so that a two-finger slide gesture is detected moving the keyboard around the display device using the two-finger slide gesture.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.
	
Regarding Dependent Claim 15,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
Mitchell, Leskela, Microsoft, and Shamonsky teach the method of claim 11. Mitchell further teaches wherein the gesture is a pinch gesture ([0033]: the user applies a pinch gesture).  

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2016/0085441) in view of Leskela (US 2013/0002562) in view of Microsoft, "Virtual Keyboard always on top instead of docked" in view of Shamonsky (US 2017/0003837) in further view of Yoon (US 2016/0124637).
Citations to Yoon are with respect to the published application. The citations are supported in the Korean application serial no KR20140151275 filed 11/03/2014.
Regarding Dependent Claim 8,
Mitchell, Leskela, Microsoft, and Shamonsky teach the method of claim 1, but do not teach wherein the keyboard at the second size does not include as many keys as the keyboard at the first size.  
	However, Yoon teaches wherein the keyboard at the second size does not include as many keys as the keyboard at the first size ([0106]: “the controller 280, as illustrated in FIG. 8B, may control the touch screen 230 to change the keyboard UI 800 having three rows to a keyboard UI 820 having one row and display the keyboard UI 820”).

	One of ordinary skill in the art would be motivated to do so in order to allow the user to personalize the display of the keyboard so that it occupies less space on the display.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2016/0085441) in view of Leskela (US 2013/0002562) in view of Microsoft, "Virtual Keyboard always on top instead of docked" in view of Shamonsky (US 2017/0003837) in further view of Bateman (US 2011/0296333).
Regarding Dependent Claim 9,
Mitchell, Leskela, Microsoft, and Shamonsky teach the method of claim 1, but do not teach receiving an additional gesture over at least part of the keyboard while it has the second size; and in response to receiving the additional gesture, ceasing to display the keyboard on the display device.
However, Bateman teaches receiving an additional gesture over at least part of the keyboard and in response to receiving the additional gesture, ceasing to display the keyboard ([0037]: “To hide the virtual keyboard 108, a gesture such as the "Sweep" gesture can be implemented”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell, Leskela, Microsoft, and Shamonsky with Bateman so that an additional gesture is received to hide the displayed keyboard.
One of ordinary skill in the art would be motivated to do so in order to have the virtual keyboard hidden when additional screen space is desired by the user (Bateman [0013]).

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 9 therefore it is rejected using the same rationale.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2016/0085441) in view of Leskela (US 2013/0002562) in view of Microsoft, "Virtual Keyboard always on top instead of docked" in view of Shamonsky (US 2017/0003837) in further view of Trisha, “How to use Emojis from Windows 10 Touch Keyboard”.
Regarding Dependent Claim 21,
Mitchell, Leskela, Microsoft, and Shamonsky teach the method of claim 1, but do not explicitly teach wherein the keyboard at the first size and the keyboard at the second size both include a multi-keyboard key for selecting at least one different keyboard.
(Page 2: selecting the emoji key replaces the alphabetical and symbolic keys with emojis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchell, Leskela, Microsoft, and Shamonsky with Trisha so that the keyboards at the first and second size include a multi-keyboard key for selecting at least one different keyboard.
	One of ordinary skill in the art would be motivated to do so in order to conserve space on the display by limiting the number of keys displayed on a single keyboard thus improving user experience.

Regarding Dependent Claim 22,
Mitchell, Leskela, Microsoft, Shamonsky and Trisha teach the method of claim 21. Trisha further teaches wherein the at least one different keyboard is an emoji keyboard (Page 2: an emoji keyboard is shown in Fig. 2B).  

Regarding Dependent Claim 23,
Mitchell, Leskela, Microsoft, Shamonsky and Trisha teach the method of claim 21. Microsoft further teaches wherein the keyboard at the first size and the keyboard at the second size both include a toggle key, distinct form the multi-keyboard key, for toggling between different sets of keys (Figs. 1A-1B: both keyboards have a shift key). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.M.D./Examiner, Art Unit 2176                  

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176